DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 06 June 2022 have been fully considered but they are not persuasive.
Applicant argues that there is nothing in Crosby that discloses an electric stimulator that is capable of applying an intensity of electrical stimulation through the single electrode to activate motor axons of at least one muscle in a back of the animal body with back pain causing muscle contraction of the at least one muscle without activation of painful sensory axons relieving the back pain of the animal body.  Examiner disagrees.  The specification of the instant application teaches that “motor axons should be activated at lower stimulation intensities than sensory axons, enabling comfortable activation of motor axons without activation of painful sensory axons. Further, because of the placement of the leads subcutaneously within tissue, electrical stimulation may be delivered far from cutaneous receptors and may avoid the painful sensations generated during other methods, such as TENS” (see paragraph 60).  Thus, the prior art must be capable of providing stimulation through a subcutaneous lead at lower stimulation intensities.  Crosby teaches stimulating at the claimed stimulation intensities (see paragraphs 52 – 58) using a subcutaneous lead (see paragraphs 31 and 60).  Therefore, the device of Crosby would have been capable of activating motor axons without activation of painful sensory axons.
The dependent claims also fail to overcome the prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 – 6 and 9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Crosby et al. (US PGPUB 2011/0224665).
Regarding claims 1 – 4, Crosby discloses a lead percutaneously insertable into tissue of an animal body, the lead having an insulated and a de-insulated portion (e.g. 27); a single electrode (e.g. 27A), wherein the single electrode is formed from the de-insulated portion (the electrode contacts would inherently be de-insulated); and an electrical stimulator operatively coupled with the lead (e.g. paragraphs 73 – 74), the electrical stimulator configured to apply an intensity of electrical stimulation through the single electrode to activate motor axons of at least one muscle in a back of the animal body with back pain causing muscle contraction of the at least one muscle without activation of painful sensory axons (e.g. paragraph 125).  Crosby also discloses the first and second set of electrical stimulation parameters are selected from a group consisting of. frequency, pulse duration, amplitude, duty cycle, pattern of stimulus pulses, polarity, number of phases, and waveform shape (e.g. paragraphs 76 – 78).
It is noted that claims 1 – 24 are drawn to apparatus claims.  The device of Crosby would have been capable of activating motor axons without activation of painful sensory axons.
	Regarding claim 5, Crosby discloses a second electrode (e.g. 27B).
	Regarding claim 6, Crosby discloses the electrical stimulator is external (e.g. paragraph 12).
	Regarding claim 9, Crosby discloses the insulated portion of the lead is insulated with a biocompatible polymer (e.g. paragraph 99).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7, 8, and 10 – 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crosby et al.
	Regarding claims 7, 8, and 15, Crosby discloses the claimed invention except for a 7-strand stainless steel wire formed into a spiral or helix.  However, stainless steel wires formed into a spiral or helix are well known in the art.  It would have been obvious to one having ordinary skill in the art to modify the conductor as taught by Crosby with a 7-strand stainless steel wire as is known, since the 7-strand stainless steel wire is a well-known variant and since such a modification would provide the predictable results of effectively providing a stimulation signal to the electrodes.
	Regarding claims 10 – 12, Crosby discloses the claimed invention except for an open-coiled wire member.  However, open-coiled wire members are well known in the art.  It would have been obvious to one having ordinary skill in the art to modify the conductor as taught by Crosby with an open-coiled wire member as is known, since the coil is a well-known variant and since such a modification would provide the predictable results of effectively providing a stimulation signal to the electrodes.
	Regarding claim 13, Crosby discloses the at least one electrode is wirelessly coupled to the at least one pulse generator (e.g. paragraph 113).
	Regarding claims 14 and 18, Crosby discloses the lead is hardwired to the pulse generator (e.g. Fig. 1).
	Regarding claim 16, Crosby discloses the activation of the motor axons of the at least one muscle is generated by direct stimulation of at least one nerve innervating the at least one muscle (e.g. paragraph 23).
	Regarding claim 17, Crosby discloses the electrical stimulator is external (e.g. paragraph 12).
	Regarding claims 19 and 20, Crosby fails to teach a clip or a display.  However, these are well known in the art.  It would have been obvious to include a clip for the external device to make it easily wearable and a display in order to allow a physician/user to quickly diagnose the patient.
	Regarding claims 21 and 22, Crosby discloses a data input device (e.g. paragraphs 28 – 29).
	Regarding claims 23 and 24, Crosby discloses stimulating at the claimed parameters (e.g. paragraphs 52 – 58).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792